DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 4/19/2022.
Claims 1-20, 31-36 and 38-40 are pending.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. 103 - U.S. Patent Publication Number US 2011/0288605, by Kaib et al. (hereinafter "Kaib"), U.S. Patent Publication Number US 2006/0178706, by Lisogurski et al. (hereinafter "Lisogurski"), U.S. Patent Publication Number US 2005/0148996, by Sun et al (hereinafter "Sun"- Previously Cited), U.S. Patent Publication Number: US 2007/0299325, by Farrell et al (hereinafter "Farrell"), and U.S. Patent Publication Number: US 2004/0249432, by Cohen (hereinafter "Cohen"). 

Suite 3600Seattle, Washington 98101-3029-8- 206.682.8100Applicant argues that Kaib is directed towards a WCD while Lisogurski is directed toward use in an implantable system for cardiac pacing. Thus, there exists no suggestion or motivation in any of the cited references that the technology they disclose should or even could be incorporated into a WCD system. They further argue that the cited passage of Lisogurski teaches away from its use in an external defibrillator such as a WCD and that the inclination away from combining a WCD reference with a non-WCD reference, the cited combination is improper. They argue that Lisogurski teaches a vapor barrier used to keep moisture transfer between gels (from gel in a therapy electrode) or from entering into the electrode assembly. Lisogurski and that the motivation to combine cited by the office is to prolong shelf life. The sensing electrode of Kaib does not include a therapy gel and, therefore, there is no need for or benefit from such a vapor barrier. 
The examiner has reviewed the arguments and respectfully disagrees for the following reasons. Independent claim 31 and the dependent claims are directed to a method for use with at least one electrocardiogram (ECG) electrode assembly of a wearable medical device (WMD) and not a WCD as argued by the applicant. Claim 31 and the dependent claims further describe limitations regarding the ECG electrode. Independent claim 31 as recited simple states that the moisture (i.e. vapor) barrier is placed ON OR NEAR a portion of the ECG electrode. This is a broad recitation and des not describe exactly where it may be located when it is placed ON OR NEAR a portion of the electrode.
Kaib teaches a WMD comprising ECG electrodes for monitoring signals (e.g. Abstract, Figs.1A-F). Lisogurski teaches electrodes and circuitry for monitoring and stimulating the exterior of the human body, comprising delivering stimulation pulses to stimulation electrodes applied to the exterior of the body (e.g. Abstract). The examiner is relying on Lisogurski’s teachings for the structure of the ECG monitoring electrodes as described in Figs. 20 and 21 and paragraphs [0088]-[0091]. One of ordinary skill in the art would look to teachings for teaching moisture barriers in ECG electrodes as taught by Lisogruski to improve the teachings of Kaib for improving shelf life since these are both externally applied electrodes and may be used to control exposure to the moisture and thus improve the shelf life.
 Therefore the rejection of the claims 31-34, 39 and 40 and the other dependent claims in view of the other prior art as applied previous is maintained. 
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 31-34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al (U.S. Patent Application Publication Number: US 2011/0288605 A1, hereinafter “Kaib – PREVIOUSLY CITED) in view of Lisogurski et al (U.S. Patent Application Publication Number: US 2006/0178706 A1, hereinafter “Lisogurski” – PREVIOUSLY CITED).
Regarding claims 31, 33 and 34, Kaib teaches a method for use with at least one electrocardiogram (ECG) electrode assembly of a wearable medical device (WMD) (e.g. Figs. 1A-G), the method comprising: forming permeable ECG electrodes using conductive fabric material (e.g. [0065] i.e. some or all of the ECG sensing electrodes may be formed from electrically conductive threads sewn into the garment 20a) and incorporating the permeable ECG electrode (e.g. 10 Figs.1A-F,[0065]) into a support structure (e.g. [0064] of the WMD and coupling the electrode to a processor to enable the processor (e.g. 30 Figs 1A-F. 4 show a control unit  comprising a processor and the ECG electrodes 10 coupled to the control unit with wires) to receive an ECG signal from the permeable ECG electrode. 
Kiab does not specifically teach disposing a moisture barrier such as a flexible resilient plastic material on or near a portion of the permeable ECG electrode, the moisture barrier being vapor impermeable to trap moisture between the ECG electrode and a patient's skin. Lisogurski teaches an ECG electrode (e.g. Fig. 20, 21) with a vapor barrier (e.g. there are two vapor barriers shown in Fig. 20 and 21) made of Mylar or tin which is a flexible resilient plastic material (e.g. [0088],[0090], [0091]) on or near a portion of the ECG electrode. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the ECG electrodes of Kaib to include a vapor barrier as taught by Lisogurski in order to provide the predictable results of improving the shelf-life of the electrode.
Regarding claims 32 and 39, Kaib in view of Lisogurski teaches the invention as claimed except for each ECG electrode assembly comprising a pillow structure adapted to increase pressure of the skin-facing surface in contacting the patient's skin when the WMD system is worn by the patient and a cover coupled between the electrode and the pillow structure.  Lisogurski teaches an ECG electrode (e.g. Fig. 20, 21) with a vapor barrier as discussed above as well as foam (e.g. 54 Fig. 20, [0089]) which is considered as a pillow structure adapted to increase pressure of the skin-facing surface in contacting the patient's skin since it is on the side that faces the patient’s skin when the release liner is removed. Lisogurski also teaches a cover coupled between the electrode and the pillow structure (e.g. gel filled foam Fig. 20). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the ECG electrodes of Kaib in view of Lisogurski to include the foam layer and the gel filled foam and as taught by Lisogurski in order to provide the predictable results of improving the adherence of the electrode.
Regarding claim 40, Kaib in view of Lisogurski teaches the invention as claimed and while Kaib teaches that the electrodes are connected to wires (e.g. 15 Figs 1A-F), they do not specifically teach the ECG electrode assembly further comprises a shielded cable and resistive element coupled to the electrode. Lisogurski teaches and electrode assembly with two monitoring electrodes connected to a shielded cable (e.g. 0107], 76 Fig 5) and that the electrodes are connected to a resistive element (i.e. variable resistor e.g. 78 Fig.5, [0109]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the ECG electrodes of Kaib in view of Lisogurski to include the shielded cable and the variable resistor as taught by Lisogurski in order to provide the predictable results of reducing noise in the sensed signals.
Claim 35 is rejected under 35 U.S.C. 103 as being obvious over Kaib et al (U.S. Patent Application Publication Number: US 2011/0288605 A1, hereinafter “Kaib” – PREVIOUSLY CITED) in view of Lisogurski et al (U.S. Patent Application Publication Number: US 2006/0178706 A1, hereinafter “Lisogurski” – PREVIOUSLY CITED) and further in view of Sun et al (U.S. Patent Application Publication Number: US 2005/0148996 A1, hereinafter “Sun”- PREVIOUSLY CITED).
Regarding claim 35, Kaib in view of Lisogurski teaches the invention as claimed except for the moisture barrier comprising a fluid applied to the non-skin-facing surface. Sun teaches that it is well known to have coating that are thin and flexible and impermeable to water and that are applied to components of a device (e.g. [0181]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kaib in view of Lisogurski so that the moisture barrier has a fluid such as a water impermeable coating as taught by Sun applied to the non-skin facing side in order to provide there predictable results of improving the moisture resistance of the device.
Claim 36 is rejected under 35 U.S.C. 103 as being obvious over Kaib et al (U.S. Patent Application Publication Number: US 2011/0288605 A1, hereinafter “Kaib” – PREVIOUSLY CITED) in view of Lisogurski et al (U.S. Patent Application Publication Number: US 2006/0178706 A1, hereinafter “Lisogurski” – PREVIOUSLY CITED) and further in view of Farrell et al (U.S. Patent Application Publication Number: US 2007/0299325 A1, hereinafter “Farrell”– PREVIOUSLY CITED).
Regarding claim 36, Kaib in view of Lisogurski teaches the invention as claimed except for the moisture barrier comprising a water impermeable fabric attached as a layer to the non-skin-facing surface. Farrell teaches an ECG electrode with a water impermeable foam fabric layers (e.g. 92a, b Fig. 9, claim 15) attached as a layer to the non-skin-facing surface. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the teachings of Kaib in view of Lisogurski to include a foam fabric layer as taught by Farrell in ruder to provide the predictable results of improving conductivity and shelf life. 
Claim 38 is rejected under 35 U.S.C. 103 as being obvious over Kaib et al (U.S. Patent Application Publication Number: US 2011/0288605 A1, hereinafter “Kaib” – PREVIOUSLY CITED) in view of Lisogurski et al (U.S. Patent Application Publication Number: US 2006/0178706 A1, hereinafter “Lisogurski” – PREVIOUSLY CITED) and further in view of Cohen (U.S. Patent Application Publication Number: US 2004/0249432 A1, hereinafter “Cohen” – PREVIOUSLY CITED).
Regarding claim 38, Kaib in view of Lisogurski teaches the invention as claimed except for the electrode comprising a metallic surface with one or more holes.   Cohen teaches that it is well known to have metallic electrodes with perforations (e.g. 119 Fig. 3a, [0074]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the teachings of Kaib in view of Lisogurski to include metallic foil with perforations in the electrodes in order to provide the predictable results of making the electrode more breathable. 
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792